Case 3:20-cv-00287-JAG-EWH Document 13 Filed 03/04/21 Page 1 of 2 PagelD# 32

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ALVIN CALHOUN, JR.,

Plaintiff,
Vv. Civil Action No. 3:20CV287
MRS FNU REED, et ai.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.
§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that
a person acting under color of state law deprived him or her of a constitutional right or of a right
conferred by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke
Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). In his current Complaint,
Plaintiff does not identify the particular constitutional right that was violated by the defendants’
conduct and provide each defendant with fair notice of the facts and legal basis upon which his or
her liability rests. Accordingly, by Memorandum Order entered on October 29, 2020, the Court
directed Plaintiff to submit a particularized complaint within fourteen (14) days of the date of entry
thereof. The Court warned Plaintiff that the failure to submit the particularized complaint would
result in the dismissal of the action. Thereafter, by Memorandum Order entered on December 16,
2020, the Court granted Plaintiff an additional fourteen (14) days from the date of entry thereof to
submit a particularized complaint.

More than fourteen (14) days have elapsed since the entry of the December 16, 2020

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond to
Case 3:20-cv-00287-JAG-EWH Document 13 Filed 03/04/21 Page 2 of 2 PagelD# 33

the December 16, 2020 Memorandum Order. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate order will accompany this Memorandum Opinion.

 

Date: 4 March 2021
Richmond, Virginia Isf (a 7

John A. Gibney, a J Z
United States District Judge

 

 

 
